Title: To Alexander Hamilton from William S. Smith, 24 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] Feby. 24th. 1800
Major General Hamilton
Sir.
I have the Honor to inform you that in obediance to The Proclamation of The President of the United States, recommending that on the 22d. day of Feby. public testimony should be given of the grief of our Nation for the death of General George Washington by suitable Eulogies, orations and discourses, or by public prayer—the Union Brigade discharged the duty required with respect & reverence—a prayer was by the Reverend Mr. Austin addressed to the throne of Grace—a military oration Delivered by Capt. White of the 11th. and a few Verses chaunted by the Corps suitable to the occasion—the troops moved with accuracy and the whole performance was solem impressive and highly respectfull.
I have the Honor to be, with great respect Sir, Your most obedt Humble Servt.
W. S. Smith Lt. Colo of ye. 12th Comdt
